DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 8/24/2022 is acknowledged.

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “at least one of a monofunctional monomer having a nitrogen-containing heterocyclic structures and a monomer having a hydroxy group”.  Applicants are advised to amend this phrase to recite “at least one of a monofunctional monomer having a nitrogen-containing heterocyclic structures or a monomer having a hydroxy group”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites “one of a cyan coloring material and a magenta coloring material”.  Applicants are advised to amend this phrase to recite “one of a cyan coloring material or a magenta coloring material”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Umebayashi (US 2017/0252971).

Regarding claim 1, Umebayashi discloses a radiation curable transparent ink composition  comprising  the polymerizable monomer acryloylmorpholine, i.e. a monofunctional monomer having a nitrogen-containing heterocyclic structure ([0268 and Table 2 – Support Material 1). The composition does not comprise a thioxanthone photopolymerization initiator, and therefore, the amount of the thioxanthone photopolymerization initiator is within the recited range of 0.3 mass % or less.
While there is no disclosure that the ink is an ink jet composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an jet composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art ink composition and further that the prior art structure which is an ink composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 2, Umebayashi teaches all the claim limitations as set forth above. Additionally, the example discussed above comprises PTO, i.e. an acyl phosphine photopolymerization initiator, in an amount of 2 mass %, within the recited range of 10 mass % or less.

Regarding claim 3, Umebayashi teaches all the claim limitations as set forth above. As discussed above, the ink composition comprises acryloylmorpholine.

Regarding claim 11, Umebayashi teaches all the claim limitations as set forth above. Additionally, the ink composition discussed above comprises acryloylmorpholine as the only polymerization compound, and therefore, acryloylmorpholine monomer comprises 100 mass % of the polymerization compound, within the recited range of 90 mass % or more.

In light of the above, it is clear that Umebayashi anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US 2017/0252971).

The discussion with respect to Umebayashi as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 4, Umebayashi teaches all the claim limitations as set forth above. In the example discussed above, acryloylmorpholine  does not comprises 3 to 15 mass % of the ink composition. However, this is but one embodiment and the reference discloses that acryloylmorpholine comprises 1 to 95 mass % of the ink composition, overlapping the recited range of 3.0 to 15 mass % ([0175])
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 1-2, 5-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (US 2017/0252971).

Regarding claim 1, Umebayashi discloses an actinic ray-curable-type inkjet ink composition, i.e. a radiation-curable ink composition, comprising a white pigment in an amount from 0.01 to 40 mass % ([0112] and [0121]). Given that the reference discloses a white pigment in the amount of 0.01 to 40 mass %, it is clear that the ink composition is white or pale as recited in the present claims. Alternatively, the reference discloses that the ink composition may comprise a pigment ([0101]). It is therefore clear that the ink composition is a clear ink composition. 
The ink composition comprises 2-hydroxyethyl methacrylate, i.e. a monomer having a hydroxy group, as a polymerizable compound ([0048]). The ink composition further comprises an acylphosphine oxide photopolymerization initiator ([0087]-[0091]). Given that the ink composition is not disclosed as requiring or comprising thioxathone-based photopolymerization initiators, it is the clear that the amount of such photopolymerization initiators is zero (0) mass %, within the recited range of 0.3 mass % or less.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Umebayashi teaches all the claim limitations as set forth above. Additionally, the reference discloses that acylphosphine oxide photopolymerization initiator comprises 5 to 15 mass % of the ink composition, overlapping the recited range of 10 mass % or less ([0094])..
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 5, Umebayashi teaches all the claim limitations as set forth above. Additionally, the reference discloses that ink composition comprises dicyclopentenyl acrylate, i.e. an acrylate having a crosslinked condensed ring structure ([0048]).

Regarding claim 6, Umebayashi teaches all the claim limitations as set forth above. As discussed above, the reference discloses that ink composition comprises dicyclopentenyl acrylate ([0048]).

Regarding claim 7, Umebayashi teaches all the claim limitations as set forth above. Additionally, the reference discloses that ink composition comprises 2-(N-butylcarbamoyloxy)ethyl acrylate, i.e. a monofunctional urethane acrylate ([0020]).

Regarding claim 8, Umebayashi teaches all the claim limitations as set forth above. Additionally, 2-(N-butylcarbamoyloxy)ethyl acrylate has the following structure:

    PNG
    media_image1.png
    179
    460
    media_image1.png
    Greyscale
.
This monomer corresponds to recited Formula (1), where R1 is H, R2 is a C2 divalent organic residue, n is one (1), and R3 is -C3 alkyl.

Regarding claim 10, Umebayashi teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the white pigment comprises  0.01 to 40 mass % of the ink composition, overlapping the recited range of 15 mass % or more.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Umebayashi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises cyan pigments ([0108]).

Claims 1-4, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2018/0002552, hereafter Nakano ‘552).

Regarding claim 1, Nakano ‘552 discloses an radiation curable inkjet ink composition comprising 1 to 20 mass % of a white pigment, i.e. titanium dioxide or the ink composition is clear ink, i.e. comprising 0.1 mass % or less coloring material (Abstract, [0074], and [0084]). The ink composition comprises N-acryloylmorpholine monomer, disclosed as monomer B, corresponding to the recited monomer having a nitrogen-containing heterocyclic structure. ([0041]). Given that the ink composition does not require a thioxanthone-based photopolymerization initiator, it is clear that the amount of this photoinitiator is zero (0) mass %, within the recited range of 0.3 mass % or less.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Nakano ‘552 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprising an acylphosphine oxide-based photopolymerization initiator in the amount of 7 to 9 mass %, within the recited range of 10 mass % or less ([0067]-[0070]).

Regarding claim 3, Nakano ‘552 teaches all the claim limitations as set forth above. As discussed above, the ink composition comprises N-acryloylmorpholine.

Regarding claim 4, Nakano ‘552 teaches all the claim limitations as set forth above. Additionally, the reference discloses that N-acryloylmorpholine. (disclosed as monomer B) comprises 5 mass % or more of the ink composition, overlapping the recited range of 3 to 15 mass % ([0037]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 9, Nakano ‘552 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises a vinyl ether group containing methacrylic ester (disclosed as monomer A) in the amount of 10 mass % or more of the ink composition, overlapping the recited range of 1 to 10 mass % ([0026] and [0031]). This monomer has the formula ([0026]):
CH2=CR1-COOR2-O-CH=CH—R3,
where R1 corresponds to R4 in recited Formula (2) and is a hydrogen atom or a methyl group; R2 corresponds to R5 in recited Formula (2) and is a divalent organic moiety having a carbon number of 2 to 20; and R3 corresponds to R6 in recited Formula (2) and is a hydrogen atom or a monovalent organic moiety having a carbon number of 1 to 11.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 10, Nakano ‘552 teaches all the claim limitations as set forth above. As discussed above, the ink composition comprises white pigment in the amount of 1 to 20 mass %, overlapping the recited range of 15 mass 5 or more.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Nakano ‘552teaches all the claim limitations as set forth above. As discussed above, the reference discloses that clear ink, i.e. comprising 0.1 mass % or less coloring material. As a coloring material the ink composition can comprise a magenta coloring material [0079]). Accordingly, the coloring of the clear ink is a magenta coloring material as recited in the present claim.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al (US 2012/0274717, hereafter Nakano ‘717).

Regarding claim 1, Nakano ‘717 discloses an radiation curable inkjet ink composition comprising 1 to 20 mass % of a white pigment (Abstract, [0148], [0153], and [0161]). The ink composition comprises the polymerizable monomer 2-hydroxybutyl (meth)acrylate, i.e. a monomer possessing a hydroxy group  ([0052]). While the reference discloses thioxanthone photoinitiators, the reference discloses that acylphosphine oxide photoinitiators are preferred ([0062]-[0064]). Accordingly, the amount of the thioxanthone photoinitiator is zero (0) mass %, within the recited range of 0.3 mass % or less.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Nakano ‘717 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprising an acylphosphine oxide-based photopolymerization initiator in the amount of 7 to 15 mass %, overlapping the recited range of 10 mass % or less ([0064]).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 9, Nakano ‘717 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the ink composition comprises a vinyl ether group containing methacrylic ester in the amount of 5 to 65 mass % of the ink composition, overlapping the recited range of 1 to 10 mass % ([0044]). 
This monomer has the formula ([0026]):
CH2=CR1-COOR2-O-CH=CH—R3,
where R1 corresponds to R4 in recited Formula (2) and is a hydrogen atom or a methyl group; R2 corresponds to R5 in recited Formula (2) and is a divalent organic moiety having a carbon number of 2 to 20; and R3 corresponds to R6 in recited Formula (2) and is a hydrogen atom or a monovalent organic moiety having a carbon number of 1 to 11.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 10, Nakano ‘717 teaches all the claim limitations as set forth above. As discussed above, the ink composition comprises white pigment in the amount of 1 to 20 mass %, overlapping the recited range of 15 mass % or more.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767